Citation Nr: 1824629	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-38 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Texas Health Care System


THE ISSUE

Entitlement to an annual clothing allowance for the 2014 calendar year.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

T.S.E., Counsel







INTRODUCTION

The Veteran had active military service from July 1983 to September 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision issued by the North Texas Health Care System.


FINDING OF FACT

The Veteran's back brace does not have exposed metal, and does not cause irreparable damage to clothing.  


CONCLUSION OF LAW

The criteria for establishing eligibility for clothing allowance due to wearing of a back brace in 2014 have not been met.  38 U.S.C. § 1162 (2012); 38 C.F.R. § 3.810 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an annual clothing allowance for the 2014 calendar year.  He argues that he must use medications for his service-connected back disability ("biofreeze") that discolor his clothes and shoes.  He further argues that his knee braces have exposed metal, and that although service connection is not currently in effect for either of his knee disabilities, that his claim should be granted because his combined disability evaluation is 70 percent.  See Veteran's notice of disagreement (VA Form 21-0958), received in August 2014.  

Service connection is currently in effect for lumbosacral spine strain and intervertebral disc syndrome, and left lower extremity sciatic nerve impairment.  As of August 2013, the Veteran's combined rating is 70 percent.  

A veteran is entitled to one annual clothing allowance if a VA examination or a hospital or examination report from a qualifying facility establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d) or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or, the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810 (a)(1).

A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of section (a)(1) and affects a distinct type of article of clothing or outergarment.  38 C.F.R. § 3.810 (a)(2).

A veteran is entitled to two annual clothing allowances if he or she uses more than one prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), medication for more than one skin condition or an appliance and a medication, and the appliance(s) or medication (s) each satisfy the requirements of section (a)(1) and together tend to wear or tear a single type of article of clothing or irreparably damage a type out outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication.  38 C.F.R. § 3.810 (a)(3).

Certain clothing allowance claims require a determination by a Veteran's Health Administration (VHA) Prosthetic Representative or designated physician when a review of the record is necessary.  In all cases where a review is determined to be necessary, the Prosthetic Representative, and/or designated physician, must determine that: (1) Use of the device or skin medication is medically prescribed; and (2) In the case of a device, such device qualifies as a prosthetic or orthopedic appliance; (3) The device or skin medication tends to wear out, tear, or cause irreparable damage to the veteran's clothing; and (4) The veteran actually uses the device or skin medication with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  See VHA Handbook 1173.15 sec. 3 (b)(c).

VA progress notes show that in January 2013, the Veteran was provided with a custom knee fiberglass composite knee brace.  In July 2013, the Veteran requested consultations for re-issue of bilateral knee braces, bilateral wrist braces, and a back brace.  He was provided with a lumbar-sacral orthosis, and bilateral non-molded wrist extension control cock-ups.  VA reports, dated in June 2014, show that the Veteran was provided with a menthol 3.5 percent camphor gel, to be applied to the skin in small amounts twice a day for heel pain.  

A June 2014 decision by the Acting Chief of the Prosthetic Treatment Center (PTC) at the North Texas Health Care System, shows that a clothing allowance for 2014 was denied.  The decision notes the following: it was based on guidance from Prosthetic Sensory Aids Service at the VA Central Office in Washington, D.C.  This guidance constituted the determination by the entity designated by the Secretary that "only braces with exposed metal hinges, exposed rigid plastic inserts, or exposed metal stays" could be considered for clothing allowances.  A brace with Velcro fasteners and fabric covered plastic or metal inserts does not cause irreparable damage to clothing and therefore does not qualify for clothing allowance.  In this case, the Veteran's back brace does not have exposed metal.  

The Board finds that the claim must be denied.  The applicable regulation clearly establishes that unless there is loss of use of a hand or foot (at the compensable rating specified in § 3.350(a), (b), (c), (d), or (f)), which is not the case here, the prosthetic or orthopedic appliance must be certified by the Under Secretary for Health, or a designee, as a device that that tends to wear or tear clothing.  In this case, the designee, the Prosthetic Sensory Aids Service, determined the Veteran's back brace is not of a type to cause wear and thus does not qualify.  Accordingly, the criteria for a clothing allowance are not shown to have been met.  

To the extent that the Veteran may wear braces for his knees and/or wrists, service connection is not currently in effect for a knee or wrist disability.  Therefore, knee or wrist braces may not be used to establish the criteria for a clothing allowance.  The Board acknowledges the Veteran's argument that his back brace causes actual wear on his clothing and that medication for back pain stains his clothing.  However, the designee, the Acting Chief of VA's Prosthetic Treatment Center, has determined that the Veteran's back brace is not of a type to cause wear and thus does not qualify.  There is no competent evidence to show that any medication for a service-connected disability damages clothing.  To the extent that the Veteran argues that his claim should be granted because his combined disability evaluation is 70 percent, the applicable regulation does not provide this as a basis for a grant of a clothing allowance.  See 38 C.F.R. § 3.810.

Based on the evidence, the Board finds the criteria for entitlement to clothing allowance for a back brace in 2014 are not met, and that the claim is denied.  

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  The provisions relating to notice and development found in the VCAA apply to benefits adjudicated under chapter 51 of title 38 of the United States Code and are thus not applicable to this case, which is determined under chapter 11 of title 38.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).


ORDER

An annual clothing allowance based on use of a back brace in 2014 is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


